As filed with the Securities and Exchange Commission on May 23, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-09445 Marketocracy Funds (Exact name of registrant as specified in charter) 1200 Park Place, Suite 100, San Mateo, CA 94403 (Address of principal executive offices) (Zip code) Kendrick W. Kam 1200 Park Place, Suite 100, San Mateo, CA 94403 (Name and address of agent for service) 1-888-884-8482 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:March 31, 2007 Item 1. Schedule of Investments. MARKETOCRACY MASTERS 100 FUND Portfolio of Investments March 31, 2007 (Unaudited) Shares Market Value Common Stocks - 94.0% $39,804,796 (cost $34,685,666) CONSUMER DISCRETIONARY - 5.2% 2,191,950 ACR GROUP, INC.* 9,216 46,817 AVATAR HOLDINGS, INC.* 1,700 121,448 BOYD GAMING CORP. 2,600 123,864 BROWN SHOE CO., INC. 900 37,800 CHARTER COMMUNICATIONS, INC. - CLASS A* 41,500 115,785 COURIER CORP. 1,700 66,419 CTI INDUSTRIES CORP.* 6,900 53,682 CUTTER & BUCK INC 11,501 136,287 DAC TECHNOLOGIES GROUP INTERNATIONAL, INC.* 22,050 30,650 DXP ENTERPRISES, INC.* 11,100 424,020 THE HOME DEPOT, INC. 4,300 157,982 HOME SOLUTIONS OF AMERICA, INC.* 4,600 21,850 HONDA MOTOR CO., LTD. - ADR 600 20,922 INFOSONICS CORP.* 69,300 251,559 JACLYN, INC.* 4,600 51,888 JOHNSON CONTROLS, INC. 500 47,310 THE MEN'S WEARHOUSE, INC. 950 44,698 MOVIE STAR, INC.* 32,400 76,464 NIKE, INC. - CLASS B 1,100 116,886 PROQUEST CO.* 6,500 58,500 SHOE CARNIVAL, INC.* 1,200 39,960 TOYOTA MOTOR CORP. - ADR 300 38,448 WPT ENTERPRISES, INC.* 21,150 108,711 CONSUMER STAPLES - 3.5% 1,467,992 BJ'S WHOLESALE CLUB, INC.* 700 23,681 BUNGE LTD. 500 41,110 CHINA PRECISION STEEL, INC.* 47 313 COMPANIA CERVECERIAS UNIDAS - ADR 3,900 122,538 GRUMA - ADR 15,600 197,808 LEADING BRANDS, INC.* 157,050 435,029 PARLUX FRAGRANCES, INC.* 9,300 51,894 PILGRIM'S PRIDE CORP. 900 29,871 PROCTER & GAMBLE CO. 3,800 240,008 PYRAMID BREWERIES, INC.* 37,651 144,580 SADIA - ADR 3,500 131,775 SANDERSON FARMS, INC. 900 33,354 WILAMETTE VALLEY VINEYARDS, INC.* 2,300 16,031 ENERGY - 17.1% 7,253,825 ALLIS-CHALMERS ENERGY, INC.* 19,900 313,425 APACHE CORP. 1,100 77,770 BG GROUP PLC - ADR 1,300 93,236 CALLON PETROLEUM CO.* 38,500 522,445 CHESAPEAKE ENERGY CORP. 2,800 86,464 CHEVRON CORP. 2,700 199,692 CONOCOPHILLIPS 3,300 225,555 DIAMOND OFFSHORE DRILLING, INC. 2,400 194,280 EDGE PETROLEUM CORP.* 1,400 17,528 ENCANA CORP. 600 30,378 ENDEAVOUR INTERNATIONAL CORP.* 64,500 132,225 ENSCO INTERNATIONAL INC. 3,700 201,280 FRONTLINE, LTD. 5,300 188,150 GIANT INDUSTRIES, INC.* 750 56,738 HELMERICH & PAYNE, INC. 5,700 172,938 HUGOTON ROYALTY TRUST 14,169 356,775 LUFKIN INDUSTRIES, INC. 3,800 213,484 NOBLE CORP. 2,600 204,568 OCCIDENTAL PETROLEUM CORP. 7,300 359,963 PATTERSON-UTI ENERYGY, INC. 38,400 861,696 PEABODY ENERGY CORP. 1,900 76,456 PENN WEST ENERGY TRUST 17,200 505,336 PETROBRAS ENERGIA PARTICIPACIONES - ADR* 7,200 74,880 PLAINS EXPLORATION & PRODUCTION CO.* 1,100 49,654 PROVIDENT ENERGY TRUST 6,490 70,157 SHIP FINANCE INTERNATIONAL LTD. 568 15,576 STANTEC, INC.* 404 11,033 TEL OFFSHORE TRUST 90 987 TESORO CORP. 3,900 391,677 VAALCO ENERGY, INC.* 54,900 284,382 VALERO ENERGY CORP. 19,192 1,237,692 XTO ENERGY, INC. 500 27,405 FINANCIALS - 20.6% 8,747,311 21ST CENTURY HOLDING CO. 5,600 100,128 ACA CAPITAL HOLDINGS, INC.* 13,300 186,466 AMERIPRISE FINANCIAL, INC. 1,100 62,854 AMPAL-AMERICAN ISRAEL CORP. - CLASS A* 13,200 57,948 APOLLO INVESTMENT CORP. 7,900 169,060 ARCH CAPITAL GROUP, LTD.* 600 40,926 ASTA FUNDING, INC. 3,600 155,448 BANCO BILBAO VIZCAYA ARGENTARIA - ADR 2,100 51,555 BARCLAYS PLC - ADR 2,200 125,268 BEACH FIRST NATIONAL BANCSHARES, INC.* 6,306 148,191 BERKSHIRE HATHAWAY HOLDINGS, INC. - CLASS A* 2 217,980 BERKSHIRE HATHAWAY HOLDINGS, INC. - CLASS B* 116 422,240 CALAMOS ASSET MANAGEMENT INC. - CLASS A 2,200 49,104 CASH AMERICA INTERNATIONAL, INC. 3,200 131,200 CREDICORP, LTD. 2,600 126,698 CRM HOLDINGS, LTD.* 11,580 100,746 DIAMOND HILL INVESTMENT GROUP, INC.* 13,093 1,276,698 E*TRADE FINANCIAL CORP.* 2,200 46,684 EMC INSURANCE GROUP, INC. 2,600 67,080 ENDURANCE SPECIALTY HOLDINGS, LTD. 5,100 182,274 EPOCH HOLDING CORP.* 9,483 125,365 FANNIE MAE 2,900 158,282 FIDELITY NATIONAL TITLE GROUP, INC. - CLASS A 157 3,770 FIRST REGIONAL BANCORP* 2,800 83,160 FRANKLIN RESOURCES, INC. 500 60,415 GAMCO INVESTORS, INC. - CLASS A 4,500 194,985 THE GOLDMAN SACHS GROUP, INC. 400 82,652 GYRODYNE CO. OF AMERICA, INC.* 2,725 160,775 INTERVEST BANCSHARES CORP.* 3,500 100,450 IPC HOLDINGS, LTD.* 6,400 184,640 ITLA CAPITAL CORP. 1,000 52,020 KINGSWAY FINANCIAL SERVICES, INC. 7,300 136,583 LABRANCHE & CO., INC.* 20,100 164,016 NEWTEK BUSINESS SERVICES, INC.* 75,735 153,742 OPTIONSXPRESS HOLDINGS, INC. 2,200 51,788 ORIX CORP. - ADR 700 91,595 PATRIOT CAPITAL FUNDING, INC. 10,700 151,940 PRUDENTIAL FINANCIAL, INC. 500 45,130 RADIAN GROUP, INC. 700 38,416 SAFETY INSURANCE GROUP, INC. 3,100 124,372 SCOR - ADR 19,700 53,387 STANCORP FINANCIAL GROUP, INC. 1,100 54,087 TRADESTATION GROUP, INC.* 32,700 411,693 U.S. GLOBAL INVESTORS, INC. 91,052 2,345,500 HEALTH CARE - 15.3% 6,486,192 A.D.A.M., INC.* 2,414 15,353 AKORN, INC.* 46,300 312,525 AMARIN CORP.* 177,700 408,710 CARDIOTECH INTERNATIONAL, INC.* 25 39 DEPOMED, INC.* 220,244 786,271 ELAN CORP. PLC - ADR* 217,700 2,893,233 HEALTH GRADES, INC.* 9,200 57,776 HUMANA, INC.* 2,100 121,842 IMERGENT, INC.* 2,300 44,758 MOLINA HEALTHCARE, INC.* 5,000 152,950 MYRIAD GENETICS, INC.* 12,600 434,196 NOVO NORDISK A/S - ADR 2,700 244,431 PAR PHARMACEUTICAL COS., INC.* 200 5,024 ROTECH HEALTHCARE, INC.* 17,400 29,754 SANTARUS, INC.* 40,700 286,528 SYNERGETICS USA, INC.* 6,900 24,702 TENET HEALTHCARE CORP.* 38,000 244,340 UNITEDHEALTH GROUP, INC. 8,000 423,760 INDUSTRIALS - 11.4% 4,839,239 ABATIX CORP.* 41,328 297,148 ADVANCED ENVIRONMENTAL RECYCLING TECHNOLOGIES, INC.* 18,526 25,751 ARKANSAS BEST CORP. 3,700 131,535 ASTEC INDUSTRIES, INC.* 2,200 88,550 CSX CORP. 1,000 40,050 DIGITAL POWER CORP.* 27,850 35,091 DOCUMENT SECURITY SYSTEMS, INC.* 18,900 204,687 DYANAMIC MATERIALS CORP. 3,600 117,792 ECOLOGY AND ENVIRONMENT, INC. - CLASS A 7,800 92,664 ELBIT SYSTEMS, LTD. 3,200 115,232 EMPIRE RESOURCES, INC. 4,600 51,428 FREIGHTCAR AMERICA, INC. 3,500 168,595 THE GOLDFIELD CORP.* 28,800 28,800 GRUPO AEROPORTUARIO DEL SURESTE - ADR 2,600 122,772 GUANGSHEN RAILWAY CO. LTD. - ADR 7,000 220,990 JOHN H. HARLAND CO. 2,200 112,706 HURCO COS., INC.* 3,000 128,550 HUTTIG BUILDING PRODUCTS, INC.* 100 605 IMPERIAL INDUSTRIES, INC.* 12,900 99,846 INTERNATIONAL ALUMINUM CORP. 2,500 132,375 JEWETT-CAMERON TRADING CO.,LTD.* 14,250 104,168 KREISLER MANUFACTURING CORP.* 9,238 177,462 K-TRON INTERNATIONAL, INC.* 2,000 143,460 THE LAMSON & SESSIONS CO.* 9,500 264,005 LMI AEROSPACE, INC.* 1,400 26,082 M&F WORLDWIDE CORP.* 3,700 176,157 NORFOLK SOUTHERN CORP. 1,600 80,960 SIMCLAR, INC.* 13,900 84,234 TECHNOLOGY RESEARCH CORP. 9,700 47,724 THOMAS GROUP, INC. 11,597 138,236 TRINITY INDUSTRIES, INC. 10,400 435,968 UNION PACIFIC CORP. 1,000 101,550 UNITED INDUSTRIAL CORP. 2,000 110,400 UNIVERSAL SECURITY INSTRUMENTS, INC.* 7,818 268,548 USG CORP.* 2,600 121,368 VSE CORP. 4,799 197,527 XENONICS HOLDINGS, INC.* 69,300 146,223 INFORMATION TECHNOLOGY - 8.1% 3,431,351 ADDVANTAGE TECHNOLOGIES GROUP, INC.* 23,100 79,464 AIXTRON - ADR* 153 1,088 ALLIANCE FIBER OPTIC PRODUCTS, INC.* 55,652 105,739 CALAMP CORP.* 6,800 58,684 CHIPMOS TECHNOLOGIES (BERMUDA), LTD.* 77 532 CREATIVE TECHNOLOGY, LTD. 13,390 85,830 CRYPTOLOGIC, INC. 5,300 132,500 CSP, INC.* 37 342 CVD EQUIPMENT CORP.* 9,300 54,870 DATALINK CORP.* 4,600 36,018 ECTEL, LTD.* 217 1,000 ELECTRONIC CLEARING HOUSE, INC.* 93 1,080 EON COMMUNICATIONS CORP.* 37,041 37,411 EPIQ SYSTEMS, INC.* 7,300 148,774 FIDELITY NATIONAL INFORMATION SERVICES, INC. 644 29,276 FIRST DATA CORP. 3,200 86,080 GIGAMEDIA LTD.* 4,600 63,572 HARMONIC, INC.* 100 982 IXYS CORP.* 23,700 242,451 THE KNOT, INC.* 1,200 25,836 MASTERCARD, INC. - CLASS A 5,200 552,448 MICRON TECHNOLOGY, INC.* 44,600 538,768 MICRONETICS, INC.* 12,600 99,918 MICROSOFT CORP. 5,400 150,498 NETSOL TECHNOLOGIES, INC.* 18,927 32,933 OMNIVISION TECHNOLOGIES, INC.* 18,900 244,944 ON SEMICONDUCTOR CORP.* 14,200 126,664 PERFICIENT, INC.* 2,300 45,494 RADCOM, LTD.* 58,764 169,240 RAMTRON INTERNATNIOAL CORP.* 16,200 43,416 STOCKERYALE, INC* 49,942 76,411 TRIQUINT SEMICONDUCTOR, INC.* 23,700 118,500 WIRELESS XCESSORIES GROUP, INC.* 13,900 40,588 MATERIALS - 8.9% 3,752,429 AKZO NOBEL - ADR 3,200 242,944 ARABIAN AMERICAN DEVELOPMENT CO.* 19,300 80,095 ARCH CHEMICALS, INC. 4,200 131,124 AURIZON MINES, LTD.* 60,000 210,600 CEMEX - ADR* 17,200 563,300 EAGLE MATERIALS, INC. 1,200 53,556 MECHEL OPEN JOINT STOCK CO. - ADR 3,600 119,700 NORTHERN ORION RESOURCES, INC.* 39,200 159,544 NORTHGATE MINERALS CORP.* 455,400 1,580,238 POSCO - ADR* 1,200 124,740 TECK COMINCO LTD. - CLASS B 1,600 111,360 TITANIUM METALS CORP.* 2,101 75,400 UFP TECHNOLOGIES, INC.* 9,400 43,992 UNITED STATES LIME & MINERALS, INC.* 6,429 197,756 VALHI, INC. 4,400 58,080 TELECOMMUNICATION SERVICES - 3.3% 1,380,932 CINCINNATI BELL, INC.* 20,800 97,760 GILAT SATELLITE NETWORKS, LTD.* 9,600 79,200 GLOBAL CROSSING LTD.* 8,500 233,750 HICKORY TECH CORP. 100 693 METROMEDIA INTERNATIONAL GROUP, INC.* 49,000 73,990 NTT DOCOMO, INC. - ADR 13,700 252,491 PAETEC HOLDING CORP.* 14,400 150,912 TELEFONICA - ADR 2,200 146,080 TELEKOM AUSTRIA - ADR 1,000 50,440 TELEMIG CELULAR PARTICIPACOES - ADR 4,200 157,374 TELENOR - ADR 2,600 138,242 UTILITIES - 0.6% 253,575 CENTERPOINT ENERGY, INC. 2,300 41,262 ENDESA - ADR 1,900 101,707 KOREA ELECTRIC POWER CORP. - ADR 3,700 74,000 SEMPRA ENERGY 600 36,606 INVESTMENT COMPANIES - 1.9% 825,568 (cost $745,679) SPDR TRUST SERIES 1 3,900 553,800 TEMPLETON EMERGING MARKETS FUND 16,100 271,768 CASH EQUIVALENTS - 4.0% 1,706,042 (cost $1,706,042) HIGHMARK FIDUCIARY US TREASURY MONEY MARKET 853,021 853,021 HIGHMARK FIDUCIARY DIVERSIFIED MONEY MARKET 853,021 853,021 TOTAL INVESTMENT SECURITIES - 99.9% 42,336,406 (cost $37,137,387) ASSETS LESS OTHER LIABILITIES - 0.1% 28,856 NET ASSETS - 100.0% $42,365,262 *Non-income producing security. ADR - American Depository Receipt. The cost basis of investments for federal income tax purposes at March 31, 2007 was as follows*: Cost of investments$37,405,354 Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation$4,931,052 *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Marketocracy Funds By (Signature and Title) Kendrick W. Kam, President & Treasurer DateMay 22, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* Kendrick W. Kam, President & Treasurer DateMay 22, 2007 * Print the name and title of each signing officer under his or her signature.
